Order denying motion for leave to serve supplemental answer reversed, with ten dollars costs and disbursements, and motion granted, without costs. The answer in the action *916for divorce admitted the allegation that there was no issue of the marriage. At the date of service of the answer the statement in the complaint was true, but one month thereafter and before trial a child was born, and the defendant wife alleges that it is the child of the plaintiff. She promptly moved for leave to serve a supplemental answer under section 544 of the Code, but the case having been marked off the trial calendar the motion was not brought on for .argument until plaintiff restored the case for trial two years later. Defendant then brought on her motion before the case was reached for trial. The question of the legitimacy of the child born is directly involved because considering the allegations in the complaint and the date of birth of the child it may have been begotten after the dates of the alleged offenses. In justice to the parties, plaintiff, defendant and the child, the question should be determined in this action. Jenks, P. J., Mills, Putnam, Blackmar and Kelly, JJ., concurred.